DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 3/25/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules”.
Regarding claim 1, Komiyama discloses:
A method [see “2. Experimental Procedure”] comprising: 
Heating a first electrically conductive layer [the heater is used to heat electrode film; figure 2] that is to be electrically contacted, and that is arranged on a first element [substrate]; and 
[Al wire] on the first electrically conductive layer by exerting pressure to the first end of the bonding wire [see figure 2], and further by exposing the first end of the bonding wire to ultrasonic energy [see “2. Experimental Procedure”], thereby deforming the first end of the bonding wire and creating a permanent substance-to-substance bond between the first end of the bonding wire and the first electrically conductive layer [note that pressing and deforming are inherent in wire bonding in order to create friction for welding and to allow the materials to coalesce], 
wherein the bonding wire either comprises a rounded cross section with a diameter of at least 125pm [the diameter of the Al wire is 300 µm] or a rectangular cross section with a first width of at least 500pm and a first height of at least 50pm.
Regarding claim 3, Komiyama discloses:
further comprising: heating the first electrically conductive layer to a temperature of between 80°C and 250°C, between 100°C and 250°C, or between 150°C and 250°C [RT, 100C, and 150C].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules”.
Regarding claim 1, Arao teaches:
A method comprising: 
heating a first electrically conductive layer [heater (30) is used to heat Cu lead (25); ln, 16-17, 40-43, figure 2] that is to be electrically contacted, and that is arranged on a first element [substrate (27)]; and 
pressing a first end of a bonding wire [Al wire] on the first electrically conductive layer by exerting pressure to the first end of the bonding wire [see figure 2], and further by exposing the first end of the bonding wire to ultrasonic energy [ln. 42-45, 54-56], thereby deforming the first end of the bonding wire and creating a permanent substance-to-substance bond between the first end of the bonding wire and the first electrically conductive layer [note that pressing and deforming are inherent in wire bonding in order to create friction for welding and to allow the materials to coalesce].
Arao does not teach: 
wherein the bonding wire either comprises a rounded cross section with a diameter of at least 125µm or a rectangular cross section with a first width of at least 500µm and a first height of at least 50µm.
Komiyama teaches ultrasonic wedge bonding wherein the 300 µm Al wire is bonded to Al pads, the Al are heated pads to 100-150C with a heating stage in order to reduce the amount 
Since Arao is silent as to what size of wire is being used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any size of known wire in the art, including that taught by Komiyama, minus any unexpected results.
Regarding claim 2, Arao teaches:
establishing a wedge-wedge bond connection between the bonding wire and the first layer [since Arao is using a wedge bonder in figure 2 on the chip and substrate it will inherently form a wedge-wedge bond connection].
Regarding claim 3, Arao does not teach:
heating the first electrically conductive layer to a temperature of between 80°C and 250°C, between 100°C and 250°C, or between 150°C and 250°C.
Komiyama teaches heating to 100C, and 150C and that this is a result effective variable; “Experimental Procedure” and figure 6.   
Note that Arao does teach that one should heat to a “require temperature”; ln. 40-41.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat to 100-150C or to optimize the heating range in order to reduce the amount of power required, minus any unexpected results.  
Regarding claim 4, Arao teaches:
providing an inert gas, a reducing protective gas, or a vacuum in the surroundings of the first layer and the first end of the bonding wire [reducing or inert gas is sprayed in the vicinity of copper lead (25) and wire (23) in order to prevent oxidation; ln. 46-49]
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” as applied to claim 1 above, and further in view of Momose et al. (US 2015/0380368 A1).
Regarding claims 5-7, Arao does not teach:
wherein the first layer has a thickness of at least 5µm, at least 25µm, or at least 50µm; 
wherein the bonding wire has a first hardness and the first layer has a second hardness, wherein the second hardness is greater than the first hardness; and 
wherein the second hardness is 150% of the first hardness.
Momose teaches ultrasonic wire bonding Al wire (7) to the Cu front metal layer (14) of electrode (12), wherein the layer has a higher hardness than the wire, a hardness from Hv100-Hv300, and a thickness of 4.5-10.5µm in order to prevent cracks in the electrode; abstract, 0024, 0043-0046. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Momose front metal layer concept into Arao in order to prevent the electrode/substrate from cracking.  Note that 100Hv is harder than the wire so 300Hv would more than 300% higher than the same wire.  Even so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any percentage of higher hardness based on a desired factor of safety, minus any unexpected results.    
Momose and the claims differ in that Momose does not teach the exact same ranges as recited in the instant claims.
In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” and Momose et al. (US 2015/0380368 A1), as applied to claims 1 and 6 above, and further in view of Yamada et al. (2014-082367 A) and Osenbach et al. (US 2015/0243534 A1).
Regarding claim 9, Arao does not teach:
wherein the bonding wire comprises a first material, and the first layer comprises an alloy of the first material; or
wherein the bonding wire comprises copper.
However, Arao is open to using Au or Al wire; ln. 51-54.
Momose teaches it is known to use Cu wire instead of Al wire; 0005.
Osenbach teaches ultrasonic wire bonding wherein Cu wire is used in place of Au wire due to cost, the wire has a diameter of 10-250 µm, bond pads (112, 114) are copper, heater 
Yamada teaches ultrasonically wedge bonding Cu or Cu alloy wire (3) to electrode (2) having Cu or Cu alloy top layer (6), locally heating the electrode, Au wire can be replaced with  Cu wire since it is cheaper, and the top layer has a higher hardness than the wire; abstract, ln. 31-33, 45-46, 62-70, 89, and figures 1 and 2.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Osenbach/Yamada copper wire in place of the Arao Au wire since it is cheaper, has better electrical conductivity, is stronger, and/or is a well-known alternative.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the electrode top layer from Cu or Cu alloy since it is a known option and/or to obtain the higher hardness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arao et al. (JP 57-190328 A) in view of Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” as applied to claim 1, and further in view of Killingsworth (US 3,627,192 B).
Regarding claim 10, Arao does not teach:
inserting the bonding wire into a guiding element of a bonding device, wherein the bonding device is configured to position the first end of the bonding wire at a desired position with respect to the first element, and to press the first end of the bonding wire on the first element at the desired position.

Since Arao is silent on the design of bonding tool (2) it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose any one of the numerous known wedge bonding tools with guiding elements, including that of Killingsworth, in order to perform wedge bonding, minus any unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CARLOS J GAMINO/Examiner, Art Unit 1735          

/ERIN B SAAD/Primary Examiner, Art Unit 1735